DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “…identify a plurality of tokens to be encoded from a sequence; obtain a transformer that includes an encoder, the encoder including a self-attention sub-layer and a feed forward sub-layer; embed the plurality of tokens to generate input data; apply the input data to the encoder; and generate and apply an attention score at the self-attention sub-layer, by at least disentangling position bias embedding from content embedding associated with the plurality of the tokens, the attention weight comprising a summation of…”
The limitation of “identify …”, “obtain …”, “embed …”, “apply …”, “generate and apply…” as drafted covers a human organizing of activities. More specifically, a human seeing receiving texts and applying NLP processes and formulas. All these activities are not tied to any apparatus and can be performed by writing down on piece of a paper 
	This judicial exception is not integrated into a practical application. In particular, claim 1 and 11 recites additional element of “computing system” and “storage devices”. For example in paragraphs [0103-0105, 108] of the as filed in the instant PGPUB, the computer is listed as a general-purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, ““…identify a plurality of tokens to be encoded from a sequence; obtain a transformer that includes an encoder, the encoder including a self-attention sub-layer and a feed forward sub-layer; embed the plurality of tokens to generate input data; apply the input data to the encoder; and generate and apply an attention score at the self-attention sub-layer, by at least disentangling position bias embedding from content embedding associated with the plurality of the tokens, the attention weight comprising a summation of…” are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in 
	Claims 2-20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres, Terrence (US Pub 2021/0149993).
Regarding claim 11, Torres discloses a computing system configured to improve pre-training convergence while encoding data with a transformer, the computing system comprising: one or more processors; and one or more computer-readable hardware storage devices that store computer executable instructions that are executable by the one or more processors to cause the computer system (see fig. 1) to at least: identify a plurality of tokens to be encoded from a sequence (see para 0045); obtain a transformer that includes an encoder with a plurality of encoding layers (see para 0045); embed the plurality of tokens to generate input data (para 0045-0048); apply the input data to the encoder (para 0045-0048); and apply output of a final encoding layer as additional input to the final encoding layer for one or more iterations in order to generate new output from the final encoding layer (para 0048-0050; para 0026).
Regarding claim 12, Torres discloses wherein the computing system where the final encoding layer is a decoding task layer (para 0026).
Regarding claim 15, Torres discloses wherein the computing system applies a query vector output of the decoding layer as additional input to the decoding layer for 
Regarding claim 16, Torres discloses wherein the encoder includes a self-attention sub-layer and a feed forward sub-layer (para 0032).
Regarding claim 17, Torres discloses wherein the computing system generates and applies an attention score at the self-attention sub-layer, by at least disentangling position bias embedding from content embedding associated with the plurality of the tokens (para 0034-0035).

Allowable Subject Matter
6.	Claims 1-10 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 U.S.C. 101, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652